                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 LACI PALMER,                               §
                                            §
            Plaintiff,                      §
                                            §
 v.                                         §
                                                     Case No. 2:18-cv-00440-JRG-RSP
                                            §
 WILEY COLLEGE, OMEGA PHI PSI,              §
 PHI BETA SIGMA,                            §
                                            §
            Defendants.                     §

                                         ORDER

      Before the Court is the Report and Recommendation of Magistrate Judge Payne dated
   .
September 6, 2019 (Dkt. No. 43), which recommends that Defendant Phi Beta Sigma Inc’s (“Phi

Beta Sigma”) Rule 12(b)(6) Motion to Dismiss (“Motion”) (Dkt. No. 30) be granted. No

objections have been filed. Because the Court agrees with the reasoning provided within the

Report and Recommendation, the same is ADOPTED.

      It is therefore ORDERED that Phi Beta Sigma’s Motion is GRANTED and all

claims against Phi Beta Sigma are hereby DISMISSED WITH PREJUDICE.

      So ORDERED and SIGNED this 27th day of September, 2019.




                                                    ____________________________________
                                                    RODNEY GILSTRAP
                                                    UNITED STATES DISTRICT JUDGE
